Citation Nr: 0420959	
Decision Date: 07/30/04    Archive Date: 08/05/04

DOCKET NO.  94-46 827A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York




THE ISSUE

Entitlement to additional monthly dependency and indemnity 
compensation (DIC) pursuant to 38 U.S.C.A. § 1311(a)(2).




REPRESENTATION

Appellant represented by:	American Red Cross




WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1946 to 
November 1947.  He died in August 1975.  The appellant is the 
veteran's surviving spouse.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from an April 1994 decision of the RO.  A 
hearing was held at the RO in March 1995.  

In November 1998 and June 2003, the Board remanded this 
matter to the RO for further development and adjudication.  



FINDINGS OF FACT

1.  The veteran died in August 1975; the immediate cause of 
death was upper gastrointestinal hemorrhage due to esophageal 
varices and chronic alcoholism.  

2.  By October 1975 rating decision, the RO granted service 
connection for the cause of the veteran's death; the 
appellant was awarded dependency and indemnity compensation 
as surviving spouse of the veteran.  

3.  Prior to his death, the veteran was not in receipt of, or 
entitled to receive, a total rating for eight or more years 
preceding his death.  



CONCLUSION OF LAW

The claim for additional DIC pursuant to 38 U.S.C.A. § 
1311(a)(2) must be denied by operation of law.  38 U.S.C.A. 
§§ 1311(a)(2), 5110, 7105 (West 2002); 38 C.F.R. §§ 3.5(e), 
3.400, 20.1106 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000 (VCAA)

VCAA provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (2002).  

The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  

VCAA also contains provisions detailing the scope of notice 
to which those claiming VA benefits are entitled.  
38 U.S.C.A. § 5103 (2002).  

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the appellant's claim.  The Board is unaware 
of, and the appellant has not identified, any additional 
evidence which is necessary to make an informed decision on 
this issue.  Thus, the Board believes that all relevant 
evidence which is available has been obtained.  

The appellant and her representative, moreover, have been 
accorded ample opportunity to present evidence and argument 
on her behalf, including presenting testimony at a personal 
hearing at the RO.  

Further, by January 2003 and March 2004 Supplemental 
Statements of the Case and a November 2003 letter, she and 
her representative have been notified of the evidence needed 
to establish the benefit sought, and via the January 2003 
Supplemental Statement of the Case and the November 2003 
letter, she has been advised regarding her and VA's 
respective responsibilities as to obtaining that evidence.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Consequently, the Board concludes that VA's statutory duty to 
assist the appellant has been satisfied.  

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  

VA has satisfied, as far as practicably possible, the notice, 
assistance, and other requirements of VCAA, and any further 
action would only serve to burden VA with no foreseeable 
benefits flowing to the appellant.  


Factual Background 

By January 1949 rating decision, the RO granted service 
connection for paranoid dementia in remission.  A 70 percent 
evaluation was assigned beginning on November 5, 1947 to 
March 7, 1949 and a no percent evaluation was assigned 
effective on March 8, 1949.

By April 1962 rating decision, the RO assigned a total rating 
for acute paranoid schizophrenic reaction with chronic 
alcoholism effective on February 26, 1962 due to 
hospitalization.  

By July 1962 rating decision, the RO assigned a 50 percent 
evaluation for the veteran's psychiatric disability effective 
on July 23, 1962.  By July 1963 rating decision, the RO 
increased the veteran's rating to 70 percent effective on 
July 23, 1962.  

By March 1965 and June 1967 rating decisions, the RO 
confirmed the 70 percent evaluation.  By February 1968 rating 
decision, however, the RO granted a 100 disability rating for 
the veteran's paranoid schizophrenia with chronic alcoholism 
effective on December 26, 1967.  The veteran did not appeal 
the effective date.  

Pursuant to examination, by January 1970 rating decision, the 
RO reduced the veteran's disability evaluation to 70 percent 
effective on April 1, 1970.  By May 1970 rating decision, the 
RO denied the veteran's application for increase.  By October 
1970 decision, however, the Board granted a 100 percent 
evaluation effective on April 1, 1970.  

On August 29, 1975, the veteran died.  The cause of death was 
listed as upper gastrointestinal hemorrhage due to esophageal 
varices and chronic alcoholism.  

By October 1975 rating decision, the RO granted service 
connection for the cause of the veteran's death.  

In December 1993, the appellant claimed entitlement to 
enhanced DIC compensation as the veteran had been in receipt 
of a 100 percent disability rating for at least eight years 
prior to his death.  

In April 1994, the RO denied the appellant's claim and 
explained that the veteran received a 100 percent evaluation 
effective beginning on December 26, 1967 until his death on 
August 29, 1975 and that the eight-year requirement, 
therefore, had not been met.  

In March 1995, the appellant testified that the veteran was 
never employed after his discharge from the hospital in 1962 
and, essentially, should have been rated 100 percent disabled 
since that time.  

In June 1995, the appellant submitted a letter from A.V. 
Yapalater, M.D. dated that month indicating that he had 
treated the veteran for paranoid schizophrenia and alcoholism 
in 1967.  

At that time, according to Dr. Yapalater, it was evident that 
the veteran had been unable to work for several years and was 
severely disturbed in behavior and in relations with others.  

By June 1995 rating decision, the RO denied the appellant's 
claim of entitlement to enhanced DIC benefits as the veteran 
had not been rated 100 percent disabled for the eight years 
immediately preceding his death.  


Law and Regulations 

The governing statute provides that increased DIC may be paid 
to a surviving spouse if the veteran at the time of death was 
in receipt of or was entitled to receive (or but for the 
receipt of retired pay or retirement pay was entitled to 
receive) compensation for a service-connected disability that 
was rated totally disabling for a continuous period of at 
least eight years immediately preceding death.  

In determining the period of a veteran's disability for 
purposes of the preceding sentence, only periods in which the 
veteran was married to the surviving spouse shall be 
considered.  38 U.S.C.A. § 1311(a)(2) (West 2002); 38 C.F.R. 
§ 3.5(e) (2003).  

Except with respect to benefits under the provisions of 38 
U.S.C.A. § 1311(a)(2), 1318 and certain cases involving 
individuals whose VA benefits have been forfeited for treason 
or subversive activities, issues involved in a survivor's 
claim for death benefits will be decided without regard to 
any prior disposition of those issues during the veteran's 
lifetime.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 
20.1106 (2003).  

Hence, in this case, the appellant's claim will be decided 
with regard to prior dispositions of the issues during the 
veteran's lifetime, since her claim has been filed under 38 
U.S.C.A. § 1311(a)(2).  

DIC is payable to a surviving spouse either as a flat amount 
determined by statute or according to the veteran's pay grade 
in service, accordingly to relevant law and regulations.  38 
U.S.C.A. § 1311.  

The statute currently provides for a monthly benefit of 
$948.00.  38 U.S.C.A. § 1311(a)(1).  

However, that rate is increased by $204.00 in the case of a 
veteran who at the time of death was in receipt or entitled 
to receive compensation for a service-connected disability 
that was rated totally disabling for a continuous period of 
at least eight years immediately preceding death.  Only 
periods in which the veteran was married to the surviving 
spouse are considered.  38 U.S.C.A. § 1311(a)(2).  

In the case of DIC paid to a surviving spouse predicated on 
the death of a veteran before January 1, 1993, the monthly 
benefit rate is based on the pay grade of the veteran, if the 
amount is greater than the total amount otherwise payable 
under 38 U.S.C.A. § 1311(a)(1) and (2). 38 U.S.C.A. § 
1311(a)(3).  See also 38 C.F.R. § 3.5(e) (2002).  

The appellant essentially contends that the veteran was 
hypothetically "entitled to receive" compensation for a 
service-connected disability that was rated 100 percent 
disabling for eight years prior to his death and that she was 
entitled to an enhanced rate of DIC.  

Generally, under applicable criteria, the effective date of 
an award of compensation will be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

Unless otherwise provided, the effective date of an award of 
increased evaluation shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of the application therefor.  38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400(o)(1).  

The veteran did not appeal the effective date of December 26, 
1967 assigned in the February 1968 rating decision, and that 
decision became final.  38 C.F.R. § 1103.  

Thus, his 100 percent service-connected disability rating was 
in effect from December 26, 1967 until his death on August 
29, 1975, a period of less than eight years.  

Since the February 1968 decision is final, it can be set 
aside only by a finding of clear and unmistakable error 
(CUE).  See 38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. §§ 
3.104(a), 3.105(a) (2003).  There has been no specific 
allegation of error in the February 1968 decision.  

In the absence of such error, the Board is bound by the 
effective date established in that decision.  Because the 
effective date, December 26, 1967, is less than eight years 
prior to the veteran's death, he was not in receipt of the 
100 percent rating for the requisite period for purposes of 
benefits under 38 U.S.C.A. § 1311.  

The Board has noted the appellant's contentions that the 
veteran was totally disabled by his for many years prior to 
December 1967.  However, she relies on evidence that was not 
of record at the time of the rating decision that established 
the December 1967 effective date.  

The law, and not the evidence, is dispositive of the outcome 
of this case.  As a matter of law, there is no entitlement to 
additional DIC benefits pursuant to 38 U.S.C.A. § 1311(a)(2), 
and the appellant's claim must be denied.  Sabonis, supra.  





ORDER

The claim for increased monthly DIC benefits pursuant to 
38 U.S.C.A. § 1131(a)(2) is denied.  



	                        
____________________________________________
	STEPHEN L. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



